824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Alfredo G. HOLGUIN, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
Appeal No. 87-3081.
United States Court of Appeals, Federal Circuit.
May 29, 1987.

Before DAVIS, Circuit Judge, NICHOLS, Senior Circuit Judge, and NEWMAN, Circuit Judge.
DAVIS, Circuit Judge.

DECISION

1
The decisions of the Merit Systems Protection Board (MSPB or Board), sustaining petitioner's removal by respondent, are affirmed.

OPINION

2
Petitioner, a maintenance mechanic at the Air Force's San Antonio Real Property Maintenance Agency, was removed by his agency on five charges, and he appealed to the MSPB.  That tribunal's presiding official upheld two of the charges:  (1) falsification of a report of work done by petitioner, and (2) a threat to kill his supervisor.  The penalty of removal was also sustained.  The full Board declined review.


3
The Board's determination of both of the sustained charges depended primarily on the presiding official's determinations of credibility--there was conflicting evidence--and we cannot say that those determinations were plainly wrong or that there was a lack of substantial evidence to support the Board's decisions.  The presiding official details the evidence on both charges and we are satisfied that his findings are adequately supported.  There was undoubtedly a clear nexus between both charges and the promotion of the efficiency of the service.  As for the sanction of removal, it was not arbitrary or an abuse of discretion to impose removal on an employee who threatened his supervisor and falsified a work report, especially since Holguin had previously been penalized for other work-related offenses generally similar to those now before us.